[Cite as Klotz v. Game On Sports Bar & Grill, 2022-Ohio-2847.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 BRANDI KLOTZ,                                        :      APPEAL NO. C-210401
                                                             TRIAL NO. A-2002296
         Plaintiff-Appellant,                         :

   VS.                                                :          O P I N I O N.

 GAME ON SPORTS BAR & GRILL,                          :

       Defendant-Appellee.                            :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: August 17, 2022


Freking Myers & Reul LLC and Kelly Mulloy Myers, for Plaintiff-Appellant,

Finney Law Firm, LLC, and Stephen E. Imm, for Defendant-Appellee.
                   OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}   Plaintiff-appellant Brandi Klotz appeals the decision of the Hamilton

County Court of Common Pleas granting summary judgment to Klotz’s former

employer, defendant-appellant Game On Sports Bar & Grill (“Game On” or “bar”), on

a sexual-harassment claim. Klotz alleged that she had been sexually harassed by a

coworker such that she was subjected to a hostile-work environment and that Game

On failed to take appropriate and timely action. Having reviewed the record, we affirm

the trial court’s judgment for Game On.

                              I. Background Facts

       {¶2}   Game On is a small bar and casual restaurant. Since July 2017, the bar

has been owned and operated primarily by Hunter Hampton and Matthew Mann. At

the time the bar was purchased from the prior owners, Klotz already worked at the bar

and she retained her position as a bartender and server. Klotz then reported to

Hampton, whom she considered to be “fair” and a “friend.”

       {¶3}   Joey McCoy was hired as a cook around early 2019. Klotz and McCoy

generally worked at the same time for at least one eight-hour shift each week. Klotz

closed the bar every Sunday and Monday night alone with the same regularly-

scheduled cook. When that regularly-scheduled cook took two weeks of vacation and

McCoy filled in, Klotz alleged that McCoy subjected her to sexual harassment.

       {¶4}   Specifically, Klotz alleged that the sexually harassing conduct occurred

on Sunday, June 9, 2019. According to Klotz, toward the end of the night, while she

and McCoy were alone at Game On, McCoy “thrusted his pelvis area into her buttocks”

on three occasions over a span of about five minutes. She did not allege that McCoy




                                          2
                      OHIO FIRST DISTRICT COURT OF APPEALS




had ever engaged in similar conduct or that he had ever said anything inappropriate

to her.

          {¶5}   A surveillance camera in the bar captured McCoy in close vicinity to

Klotz at times as she closed out the cash register and he retrieved items near the

register. That video also showed Klotz laughing and smiling. The video did not show

McCoy thrusting his pelvis into Klotz’s backside, but the camera only captured one

angle.

          {¶6}   On June 10, one day after the incident, Klotz reported her allegations to

Hampton. Hampton recalled that Klotz said McCoy had brushed up against her and

made her feel uncomfortable. Klotz recalled that she described it as intentional

thrusting that had occurred three times.

          {¶7}   When Klotz made her report to Hampton, he said that he would “take

care of it.” Klotz did not request any specific action or tell Hampton that she never

wanted to work with McCoy again. During this June 10 conversation, Hampton shared

with Klotz that he had heard a few other employees had recently expressed concern

about McCoy.

          {¶8}   Hampton was referring to a conversation several days earlier with his

wife, who was not an owner or employee of the bar. His wife said that on June 5, when

she was helping Game On employees create gift baskets to raffle after the funeral of a

Game On employee, some female servers commented that McCoy had been in their

“personal space” at the bar. Hampton recalled that his wife told him about the

“personal space” comments no later than June 7.

          {¶9}   Hampton did not immediately investigate the “personal space”

comments. He explained, however, that the Game On community was experiencing

                                             3
                      OHIO FIRST DISTRICT COURT OF APPEALS




shock and sadness at that time due to the employee’s death, an event Klotz described

as a “tragic loss.”

       {¶10} On June 11, one day after Klotz reported the June 9 incident, Hampton

sent a group text message to all female employees at Game On stating:

       Hey girls I just want those involved and anyone else to know that I

       talked with [McCoy] last night about his inappropriate behavior and

       making some of you feel uncomfortable. Please let me know if he

       continues to act the same and I will handle it. That goes for anyone else

       at the bar also employee or customer. I know you girls put up with a lot.

       Your safety and feeling comfortable at work is one of my top concerns.

       I can’t do anything about it if I don’t know about it tho[ugh]. So don’t

       feel like you have to brush it off or just ignore it. Communicate with me

       and I will handle it. Thank you girls for all you do!

       {¶11} In response to this text message, Klotz simply replied, “Thank you.”

       {¶12} Hampton provided background information about this text message,

indicating that it referenced a conversation he had with McCoy on June 10, during

which McCoy denied any inappropriate conduct. Hampton said he warned McCoy

that any further reports of this nature would result in his termination.

       {¶13} Based on a work schedule created prior to Klotz’s complaint to

Hampton, Klotz and McCoy were to work alone together on Sunday, June 16. On June

12, Klotz texted Hunter asking if she was still expected to close alone with McCoy.

Hunter immediately replied, “That’s your call.” He also offered to switch the schedule

or be present at the bar during her shift. Klotz did not reply to Hampton’s text.



                                           4
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶14} On June 16, a few hours before her bartending shift began, Klotz sent

an email to Hampton expressing her concerns about the situation and how Hampton

was handling it. She specified that McCoy had “thrust his pelvis into my buttocks

repeatedly three times,” and asked if Hampton had viewed surveillance video of the

incident. She concluded the email with, “Telling me that you talked to him about it

and will fire him if it happens again does little for me, honestly. I feel like I’m waiting

to be a victim (or another coworker is).”

       {¶15} Hampton immediately responded, “I’ll be [at Game On] tonight. You

won’t be scheduled with him moving forward. I did look at the video from that night

but didn’t see when the incident occurred. I will look at it again tonight when I am

there for you.”

       {¶16} Hampton arrived at the bar during Klotz’s shift and again reviewed the

surveillance video from the relevant period. He reported to Klotz, consistent with the

video, that he did not see the acts she alleged. According to Hampton, he also offered

to review the video with her after her shift so she could “walk [him] through what she

felt or saw.”

       {¶17} According to Klotz, Hampton told her that the incident was not “a big

deal.” Klotz implied from Hampton’s comments that Hampton did not believe her and

that “there was going to be no further action taken.” She did not refute Hampton’s

testimony that he offered to view the video with her to obtain a better understanding

of her complaint.

       {¶18} After her conversation with Hampton, Klotz texted a few coworkers

about Hampton’s conclusion. She surmised that “the angle [of the video] probably

sucks” and indicated that she was “probably going to quit.”

                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶19} Towards the end of Klotz’s shift, but while customers were still in the

bar, Hampton asked Klotz to prepare for McCoy the free “shift drink” that is

customarily prepared by the bartender for employees at the conclusion of their shifts.

Klotz prepared the drink, set it on the bar in front of McCoy, and said to McCoy, “It’s

not an accident if it happens to multiple girls.” An argument ensued between Klotz

and McCoy, who denied any wrongdoing. Hampton told both to “knock it off” and

then to “shut up.” Klotz then told Hampton she was quitting and giving her two weeks’

notice. Hampton told her not to return to work after her shift ended that night.

       {¶20} That same evening Klotz posted information on social media concerning

the dispute and requesting a boycott of Game On.         The following day, Hampton

reported Klotz’s complaint to the local law enforcement agency and asked a retired

police officer to review the video to obtain his opinion concerning McCoy’s culpability.

Hampton was told that the video did not reveal “anything wrong.” No criminal charges

were filed against McCoy from that investigation. Klotz did not pursue criminal

charges on her own.

       {¶21} On June 24, Game On posted about the dispute on Facebook. That post,

which contained a link to the June 9 surveillance video, reads:

       Game On is aware of a social media post about sexual harassment

       alleged to have occurred at Game On. The allegations were brought to

       our attention the previous week and Game On management began

       investigating. After reviewing the surveillance video, speaking with

       both parties and gathering feedback from our team, we determined that

       no action was justified against the employee and the Game On staff was

       made aware of the decision.

                                           6
                   OHIO FIRST DISTRICT COURT OF APPEALS



                            II. The Lawsuit and Law


       {¶22} About one year later, on June 25, 2020, Klotz brought this sexual-

harassment action against Game On. Game On answered and filed counterclaims

against Klotz for tortious interference and defamation, counterclaims that related to

Klotz’s actions after her employment ended and that Game On subsequently

dismissed.

      R.C. 4112.02 and Employer Liability for Sexual Harassment

       {¶23} Klotz’s cause of action against her former employer derives from the

anti-discrimination protections afforded employees under R.C. 4112.02. The Ohio

Supreme Court has recognized employer liability as follows:

       A plaintiff may establish a violation of R.C. 4112.02(A)’s prohibition of

       discrimination “because of * * * sex” by proving either of two types of

       sexual harassment: (1) “quid pro quo” harassment, i.e., harassment that

       is directly linked to the grant or denial of a tangible economic benefit,

       or (2) “hostile environment” harassment, i.e., harassment that, while

       not affecting economic benefits, has the purpose or effect of creating a

       hostile or abusive working environment.

Hampel v. Food Ingredients Specialties, 89 Ohio St.3d 169, 729 N.E.2d 726 (2000),

paragraph one of the syllabus.

       {¶24} Klotz alleged the second type of discrimination claim recognized by the

Hampel court—hostile-environment harassment—based on McCoy’s alleged conduct

and Game On’s allegedly inadequate response. With respect to that type of claim, the

Hampel court further held that:



                                          7
                    OHIO FIRST DISTRICT COURT OF APPEALS




       In order to establish a claim of hostile-environment sexual harassment, the

       plaintiff must show (1) that the harassment was unwelcome, (2) that the

       harassment was based on sex, (3) that the harassing conduct was sufficiently

       severe or pervasive to affect the “terms, conditions, or privileges of

       employment, or any matter directly or indirectly related to employment,” and

       (4) that either (a) the harassment was committed by a supervisor, or (b) the

       employer, through its agents or supervisory personnel, knew or should have

       known of the harassment and failed to take immediate and appropriate

       corrective action.

Id. at paragraph two of the syllabus.

       {¶25} Game On moved for summary judgment, arguing that Klotz could not

establish the fourth element of her sexual-harassment claim where it was undisputed

that McCoy was not Klotz’s supervisor, and the evidence showed that Game On took

prompt and adequate corrective action, action that undisputedly ended the alleged

harassment. Secondarily, Game On argued Klotz could not establish the third element

of her claim because McCoy’s alleged misconduct was not severe or pervasive enough

to create an environment that a reasonable person would find hostile or abusive.

       {¶26} In support of summary judgment, Game On filed the depositions of

Klotz and Hampton, with exhibits containing written communications during the

relevant period, and surveillance video of the bar from the night of June 9, 2019. In

addition, Game On filed supporting affidavits from four female employees other than

Klotz who worked with McCoy at Game On around the time of the claimed sexual

harassment. This evidence was offered to show that the female employees who had

complained to Hampton’s wife about McCoy invading their “personal space” while

                                         8
                     OHIO FIRST DISTRICT COURT OF APPEALS




working in the “tight spaces” at the bar had not considered McCoy’s conduct sexually

motivated or sexual harassment. Instead, they characterized him as exhibiting a lack

of “awareness of personal space.” Further, those employees averred that they had

never reported it to Hampton or any other manager or owner of the bar because they

did not think it warranted reporting.          This evidence corroborated Hampton’s

testimony that since July 2017, the onset of his ownership interest in and operation of

the bar, Klotz was the only female employee to make a complaint of sexually-harassing

conduct.

          {¶27} In opposition, Klotz argued that when the evidence was viewed in the

light most favorable to her, a reasonable juror could find that McCoy’s conduct was

severe or pervasive enough to satisfy the third element and Game On’s response to her

complaint, if any, was not prompt and remedial, satisfying the fourth element.

          {¶28} The trial court subsequently granted Game On’s motion for summary

judgment.      Klotz has appealed. In one assignment of error, she contends the trial

court erred in granting summary judgment for Game On and dismissing her cause of

action.

                                    IV. Analysis

          {¶29} We review a grant of summary judgment de novo, applying the

standards set forth in Civ.R. 56. See Brandner v. Innovex, Inc., 2012-Ohio-462, 970

N.E.2d 1067, ¶ 13 (1st Dist.). Summary judgment is appropriate if the movant

demonstrates that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law. See Civ.R. 56(C). This court will reverse a

grant of summary judgment if the nonmoving party has presented evidence of facts



                                           9
                      OHIO FIRST DISTRICT COURT OF APPEALS




that, when viewed in the light most favorable to the nonmovant, indicate that there is

a genuine issue for trial. See id.; Brandner at ¶ 13.

          {¶30} The dispute in this case involves only the third and fourth elements of

Klotz’s hostile-environment claim. With respect to the third element of the claim, we

assume, without deciding, that Klotz’s deposition testimony contained sufficient facts

to show that McCoy’s conduct toward her on June 9 was sufficiently “severe or

pervasive” to compromise Klotz’s equal access to work such that it was actionable

sexual harassment.

          {¶31} Our focus then, is on the fourth element, which depends on the status

of the harasser. It is undisputed that McCoy, the alleged harasser, was a coworker, not

a supervisor. Where the case alleges an unlawful employment atmosphere of sexual

harassment created not by a supervisor but coworkers, the employer is not

automatically liable, under a vicarious-liability theory, but the employer will be liable

only if the employer, or its agents, knew or should have known of the conduct and

failed to take immediate and appropriate corrective action. See Hampel, 89 Ohio St.3d

169, 729 N.E.2d 726, at paragraph two of the syllabus. Thus, the victim of actionable

workplace harassment by a coworker may hold the employer liable only for the

employer’s own negligence. See Ohio Civ. Rights Comm. v. Akron Metro. Hous. Auth.,

119 Ohio St.3d 77, 2008-Ohio-3320, 892 N.E.2d 415, ¶ 16-19, explaining Hampel.

          {¶32} Although the cause of action relates to a violation of R.C. 4112.02(A),

case law interpreting Title VII of the Civil Rights Act of 1964 is relevant. See Hampel

at 175, cited in Brandner, 2012-Ohio-462, 970 N.E.2d 1067, at ¶ 14. The Eighth Circuit

Court of Appeals recently summarized in concrete terms how an employer may be held

liable:

                                           10
                      OHIO FIRST DISTRICT COURT OF APPEALS




          In cases of coworker-on-coworker harassment, the employer is liable only if the

          employer’s own negligence caused the harassment or led to the continuation of

          the hostile work environment.

(Internal citations omitted.) Sellars v. CRST Expediated, Inc., 13 F.4th 681, 696 (8th

Cir.2021); see Vance v. Ball State Univ., 570 U.S. 421, 133 S.Ct. 2434, 186 L.Ed.2d 565

(2013) (“If the harassing employee is the victim’s coworker, the employer is liable only

if it was negligent in controlling working conditions.”).

          {¶33} The Sixth Circuit Court of Appeals has held an employee must show that

the employer’s response to the employee’s complaints manifested an indifference or

unreasonableness considering the facts the employer knew or should have known.

See, e.g., Wyatt v. Nissan N.Am., Inc., 999 F.3d 400, 417 (6th Cir.2021); Waldo v.

Consumers Energy Co., 726 F.3d 802, 814 (6th Cir.2013); Blankenship v. Parke Care

Ctrs., 123 F.3d 868, 873 (6th Cir.1997.). “The act of discrimination by the employer

in such a case is not the harassment, but rather the inappropriate response to the

charges of harassment.” Blankenship at 873, quoted in Payton v. Receivables

Outsourcing, Inc., 163 Ohio App.3d 722, 2005-Ohio-4978, 840 N.E.2d 236, ¶ 22 (8th

Dist.).

          {¶34} Klotz emphasizes that Game On lacked a written sexual-harassment

policy. We do not condone this practice. The absence of a written sexual-harassment

policy may eliminate an employer’s affirmative defense in cases involving alleged

supervisor sexual harassment, conduct otherwise imputed to an employer under a

vicarious-liability standard. See Faragher v. City of Boca Raton, 524 U.S. 775, 807,

118 S.Ct. 2275, 141 L.Ed.2d 662 (1998); Burlington Indus., Inc., v. Ellerth, 524 U.S.

742, 765, 118 S.Ct. 2257, 141 L.Ed.2d 633 (1998).

                                            11
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶35} This case, however, involves coworker-on-coworker harassment that

implicates a negligence standard. We are not presented with facts suggesting that the

owners of Game On created a sexually-charged atmosphere or permitted sexual

harassment. Additionally, the evidence showed that Klotz made the complaint to

Hampton despite the absence of a written policy, and the other female employees

indicated in affidavits that they did not report their concerns about McCoy to

Hampton because they did not feel it warranted reporting, not because of the lack of a

written policy.   Thus, it is too speculative to conclude in this case that the lack of

written sexual-harassment policy caused the sexual harassment or led to the

continuation of the claimed hostile-work environment.

       {¶36} Determining the existence of an employer’s negligence for this cause of

action involves a two-step inquiry into whether (1) the employer had actual or

constructive notice of the harassment and (2) the employer failed to take immediate

and appropriate corrective action. See Sellers, 13 F.4th at 969; Hampel, 889 Ohio

St.3d 169, 729 N.E.2d 726, at paragraph two of the syllabus.

       {¶37} Klotz contends a jury could find that Game On had actual knowledge of

her complaint of sexual harassment on June 10 and that, when all the facts are

considered, including that Hampton had received reports of other unusual conduct

involving McCoy, Game On did not take prompt and appropriate action.

       {¶38} Game On maintains that when the facts are viewed in the light most

favorable to Klotz, including the nature of the incident and the scope of her initial

complaint to Hampton on June 10, one can only conclude that its response was timely

and appropriate. Game On asserts that this court must consider all the facts, including

that the video does not corroborate Klotz’s claim of “thrusting,” and conclude that

                                          12
                   OHIO FIRST DISTRICT COURT OF APPEALS




Hampton’s multiple actions were reasonably aimed at ending, and undisputedly

ended, any misconduct by McCoy that created the claimed hostile-environment sexual

harassment. According to Game On, its response was diametrically opposed to the

indifference or unreasonableness Klotz claims.

       {¶39} Klotz’s primary position on appeal is that Hampton’s testimony that he

gave McCoy a verbal warning on June 10 that any further reports of inappropriate

conduct would result in his termination was rebutted by Game On’s Facebook post on

June 24, 2019, that “no action was justified against [McCoy.]” She also emphasizes

the absence of any documentation of the warning in an employment file or evidence

from McCoy acknowledging the warning. Thus, she argues the evidence, when viewed

in the light most favorable to her, supports a finding that Game On took “no action” in

response to her complaint.

       {¶40} We agree with Game On that the only reasonable reading of the

Facebook post in context was that Game On would not take further action against

McCoy. The other evidence of the warning—Hampton’s testimony about the oral

warning to McCoy—was unequivocal and not rebutted.

       {¶41} Klotz’s position that the evidence could support a finding that Game On

took “no action” is untenable for other reasons. The verbal warning to McCoy was only

one of several timely actions Game On, through Hampton, claimed to have taken to

stop any harassment. Hampton undisputedly contacted all the female employees and

urged them to alert him to any behavior by McCoy, another employee, or a customer

that the employees perceived to be “inappropriate” or that made them

“uncomfortable,” so that he could “handle it.” He gave Klotz the option of never

working alone with McCoy. He also went to the bar on June 17 to prevent Klotz from

                                          13
                   OHIO FIRST DISTRICT COURT OF APPEALS




being alone with McCoy on a prescheduled shift, even though McCoy denied any

wrongdoing and the surveillance video did not evince the sexual assault alleged by

Klotz in this lawsuit. Klotz did not rebut Hampton’s testimony that he offered to view

the video with her so that he could better understand her position.

       {¶42} Instead of accepting Hampton’s offer to review the video with Hampton,

Klotz quit. At worst, the evidence showed that Hampton’s investigation was still

ongoing less than one week after Klotz told Hampton about her complaint, a week in

which Hampton also warned the alleged harasser and took steps to prevent further

harassment. This time frame was not unreasonable in the context of the other facts,

including the inconclusiveness of the video. See Lopez v. Whirlpool Corp., 989 F.3d

656, 664 (8th Cir.2021) (An employer must be afforded a reasonable time to

investigate a complaint of sexual harassment.); Alvarez v. Des Moines Bolt Supply,

Inc., 626 F.3d 410, 421 (8th Cir.2010) (21 days was a reasonable period of time for

employer to investigate complaint of physical touching and sexual comments,

formulate a remedy, and “effectively end[]” sexual harassment), cited in Whirlpool at

664.

       {¶43} Finally, we note the record contains no evidence that McCoy engaged in

any harassing conduct after Klotz reported the incident to her employer. When an

employer has actual notice of coworker harassment, an employer generally is entitled

to summary judgment on a sexual-harassment claim where the employer’s response

was aimed at preventing, and did prevent, future harassment.          See Thaman v.

OhioHealth Corp., S.D.Ohio No. 2:03-cv-210, 2005 U.S. Dist. LEXIS 12872 (June 29,

2005); McGraw v. Pilot Travel Ctrs., LLC, 10th Dist. Franklin No. 11AP-699, 2012-

Ohio-1076, ¶ 25-26. See also Blankenship, 123 F.3d at 873 (“When an employer

                                          14
                   OHIO FIRST DISTRICT COURT OF APPEALS




implements a remedy, it can be liable for sex discrimination in violation of Title VII

only if that remedy exhibits such indifference as to indicate an attitude of

permissiveness that amounts to discrimination.”).

       {¶44} Here, the evidence demonstrates Game On took Klotz’s allegation

seriously by (1) issuing a warning to McCoy within hours of Klotz’s complaint, (2)

contacting Klotz and all the female servers to urge them to come forward immediately

if they experienced anything inappropriate, and (3) taking steps to ensure that Klotz

never had to be alone with McCoy again. These actions were undisputedly effective in

preventing future harassment.     Compare Seiber v. Wilder, 2d Dist. Greene No.

94CA32, 1994 Ohio App. LEXIS 4609 (Oct. 12, 1994) (Employer not entitled to

summary judgment on issue of whether it breached duty to take corrective action

where there was no specific evidence concerning counselling of alleged harasser, the

harassment continued, the employer failed to reliably separate the employee from the

harasser, including refusing to switch the employee to a different shift, and employee

was mocked in employee meeting conducted to discuss sexual harassment).

       {¶45} When this court makes all reasonable inferences in favor of and views

all genuinely disputed facts most favorably to Klotz, we can conclude only that Game

On’s response was reasonable, and Klotz cannot show her employer “failed to take

immediate and appropriate corrective action.” See Hampel, 89 Ohio St.3d 169, 729

N.E.2d 726, at paragraph two of the syllabus.




                                         15
                    OHIO FIRST DISTRICT COURT OF APPEALS




                                   V. Conclusion

       {¶46} Based on the record, we conclude no genuine issue of material fact exists

as to whether Game On failed to take immediate and appropriate corrective action in

response to Klotz’s claim of sexual harassment, and therefore, Klotz’s hostile-work-

environment claim fails as a matter of law. Consequently, we overrule the assignment

of error and affirm the trial court’s judgment.

                                                                   Judgment affirmed.

BERGERON, P.J., and BOCK, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           16